OPINION OF THE COURT
Bernard F. McCaffrey, J.
Upon submission of an agreed statement of facts for a determination of the question whether arbitration be stayed, the issue for this court, is the following question: Does a notice of cancellation containing the financial security clause in statutory form and size on the reverse side, meet the requirements in section 313 of the Vehicle and Traffic Law where, as here, the front of the cancellation notice contains the legend in less than statutory print size?
On November 15, 1980, the claimant, Theresa Sanders-Davis, allegedly sustained personal injuries when her vehicle came into contact with a vehicle owned by Jose Rodriquez (herein Rodriquez). Respondent Commercial Union Insurance Company had issued to Rodriquez a policy of automobile liability insurance bearing policy No. 50183091-0 which had an issuance date of February 29, 1980 and an expiration date of February 28, 1981.
However, on April 23, 1980, Commercial duly sent a notice of cancellation to Rodriquez which had an effective date of May 13, 1980. It is conceded that said notice of cancellation was mailed in compliance with the mailing *769requirements of section 313 of the New York State Vehicle and Traffic Law.
It is further agreed between the parties that the text of the required statutory language contained on the reverse side of the notice of cancellation is printed in a type size which meets or exceeds the 12-point type requirement contained in section 313 of the Vehicle and Traffic Law.
However, on the front of the notice is a legend, concededly in less than 12-point type, stating in bold upper case characters: “see important notice on back”.
Issue is not taken with printing the financial statement by Commercial on the reverse side, but issue is taken that the reference to it must be in 12-point face. The reference to the financial statement is approximately three times smaller than that required by the law.
Section 313 (subd 1, par [a]) of the Vehicle and Traffic Law provided in pertinent part as follows: “Every such notice of termination * * * sent to the insured shall include in type of which the face shall not be smaller than twelve point a statement that proof of financial security is required to be maintained continuously”.
Thus, the court finds that where the actual statement is printed on the reverse side of the notice of termination, both the statement and the legend on the face of the notice referring to said statement must be in type not smaller than 12 point.
The statutory notice of termination of the automobile liability policy is not met. A permanent stay of arbitration is granted to petitioner, Government Employees Insurance Company, and Commercial Union Insurance Company is directed to afford coverage to their insured, Jose Rodriquez.